Citation Nr: 0941814	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  07-36 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a lung disability, 
to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 
1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, that denied the issues on appeal.  In 
September 2008, these matters were remanded for the Board for 
further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board 
regrets the additional delay that will result from this 
remand.  Nevertheless, the Board is constrained by the fact 
that proper adjudication of the claims requires additional 
development.

First, the Veteran contends that he has a low back disability 
that is related to his service.  He was treated for a mild 
back strain in December 1966 and is currently being treated 
for a low back disability.  Accordingly, in September 2008 
the Board remanded the claim for an opinion and rationale as 
to whether the Veteran's current low back disability was 
related to his service, including treatment for a back strain 
during service.  Pursuant to that remand, in November 2008 
the Veteran was afforded a VA spine examination at which time 
he was diagnosed with degenerative changes of the lumbar 
sacral spine.  The examiner opined that forty years after the 
Veteran's discharge from service and considering his age, an 
opinion as to whether the Veteran's low back disability was 
related to his service could not be provided without 
resorting to speculation.  However, it remains unclear 
whether the Veteran's low back disability s related to his 
service.  A remand by the Board confers on the Veteran, as a 
matter of law, the right to compliance with the remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, a 
remand for another VA examination, etiological opinion, and 
rationale is necessary to comply with the December 2008 
remand instructions.  The examiner on remand should 
specifically reconcile the opinion with the November 2008 VA 
examination and opinion and any other opinions of record.

The Veteran also contends that he has a left knee disability 
that is related to his service.  He was treated for knee pain 
in service in July 1967 and is currently being treated for a 
left knee disability.  Accordingly, in September 2008, the 
Board remanded the claim for an opinion and rationale as to 
whether the Veteran's left knee disability was related to his 
service, including treatment for left knee pain during 
service.

Pursuant to that remand, in November 2008 the Veteran was 
afforded a VA joints examination at which time he was 
diagnosed with degenerative changes in the left knee with 
compartment space narrowing.  The examiner opined that there 
appeared to be a number of conditions occurring in the left 
knee and that the history provided by the Veteran would 
certainly contribute to degenerative changes over the years.  
The examiner further opined that based on the short time that 
the Veteran was in the service versus the time spent out of 
service, an opinion as to whether the Veteran's left knee 
disability was related to his service could not be provided 
without resorting to speculation.  However, it remains 
unclear whether the Veteran's left knee disability is related 
to his service.  A remand by the Board confers on the 
Veteran, as a matter of law, the right to compliance with the 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, a remand for another VA examination, etiological 
opinion, and rationale is necessary to comply with the 
December 2008 remand instructions.  The examiner on remand 
should specifically reconcile the opinion with the November 
2008 VA examination and opinion and any other opinions of 
record.


Finally, the Veteran contends that he has a mass in his right 
lung that was caused by herbicide exposure in service.

VA and private treatment records reflect that the Veteran has 
a pleura based mass in the right apical region of his lung 
and lesion on the lungs that may indicate malignancy.  
Accordingly, in September 2008 the Board remanded the claim 
for an opinion and rationale as to whether Veteran's right 
extrathoracic mass and lung legion were related to herbicide 
exposure during his service.  Pursuant to that remand, in 
November 2008 the Veteran underwent a VA respiratory 
examination, 2008 at which time he was diagnosed with a right 
chest wall lipoma.  The examiner opined that there was no 
evidence in the claims file or VA treatment records that 
suggested lung cancer and that it is not likely that the 
condition was secondary to Agent Orange exposure.  However, 
the examiner failed to provide any rationale for the opinion, 
rendering the November 2008 report of examination inadequate 
for rating purposes.  A remand by the Board confers on the 
Veteran, as a matter of law, the right to compliance with the 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

While the Veteran has already been afforded a VA respiratory 
examination, because the examiner failed to provide any 
rationale for the November 2008 opinion and because it 
remains unclear to the Board whether the Veteran's current 
lung condition is related to his service, the Board finds 
that another VA examination and opinion is necessary to 
comply with the December 2008 remand instructions.  The 
examiner on remand should specifically reconcile the opinion 
with the November 2008 VA examination and opinion and any 
other opinions of record.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to determine 
the current nature and etiology of any 
current low back disability.  The claims 
folder should be reviewed and that review 
should be indicated in the examination 
report.  The examiner should specifically 
attempt to reconcile and discuss the 
opinion with all other opinions of record, 
including the November 2008 VA opinion.  
The rationale for all opinions must be 
provided.   Specifically, the examiner 
should provide the following:

    (a)  Diagnose all current low back 
disabilities.
    
(b)  Is it as likely as not (50 percent 
or more probability) that any low back 
disability was incurred in or 
aggravated by the Veteran's service, 
including complaints of and treatment 
for a back strain December 1966?  The 
examiner must consider the Veteran's 
statements regarding the incurrence of 
a low back disability, in addition to 
his statements regarding the continuity 
of symptomatology.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).

2.  Schedule a VA examination to determine 
the current nature and etiology of any 
current left knee disability.  The claims 
folder should be reviewed and that review 
should be indicated in the examination 
report.  The examiner should specifically 
attempt to reconcile and discuss the 
opinion with all other opinions of record, 
including the November 2008 VA opinion.  
The rationale for all opinions must be 
provided.  Specifically, the examiner 
should provide the following:

    (a)  Diagnose all current left knee 
disabilities.
    
(b)  Is it as likely as not (50 percent 
or more probability) that any left knee 
disability was incurred in or 
aggravated by the Veteran's service, 
including complaints of and treatment 
for left knee pain in June 1967?  The 
examiner must consider the Veteran's 
statements regarding the incurrence of 
a left knee disability, in addition to 
his statements regarding the continuity 
of symptomatology.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).

3.  Schedule a VA examination to determine 
the current nature and etiology of any 
current lung disability.  The claims 
folder should be reviewed and that review 
should be indicated in the examination 
report.  The examiner should specifically 
attempt to reconcile and discuss the 
opinion with all other opinions of record, 
including the November 2008 VA opinion.  
The rationale for all opinions must be 
provided.  Specifically, the examiner 
should provide the following:

    (a)  Diagnose any current lung 
disabilities.
    
(b)  Is it as likely as not (50 percent 
or more probability) that any lung 
disability was incurred in or 
aggravated by the Veteran's service, 
including exposure to herbicides during 
service?  The examiner must consider 
the Veteran's statements regarding the 
incurrence of a lung disability, in 
addition to his statements regarding 
the continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007).

4.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

